                                                                          FILED
                                                                           .40n             .
                                                                            ' If    O1 2019
               IN THE UNITED STATES DISTRICT COURT ·                   Cle~. lJ 8         .
                   FOR THE DISTRICT OF MONTANA                           D1s:1...:... - Dist,;
                                                                           - .. 1'-f o, I.fa ct Court
                                                                                ~;$..,.... ntana
                          BUTTE DIVISION                                            -vu/a



 UNITED STATES OF AMERICA,                 CR 17-22-BU-DLC
                Plaintiff,

 v.
                                           ORDER
 NICOLAE MUNTEAN,

              Defendant.


      The Government has moved to quash the summons and issue an arrest

warrant for defendant, defense counsel having taken no position on the motion, and

good cause appearing,

      IT IS HEREBY ORDERED that the summons issued for defendant is

quashed, and IT IS FURTHER ORDERED that an arrest warrant be issued.

      DATED this 1st day of April, 2019.




                                            Jeremiah C. Lynch ~
                                            United States Magistrate Judge




                                            1
